Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The prior art of record fails to disclose the feature said gap in time having a duration that is an integer multiple of the first predetermined duration; and transmitting information to the first UE in a single grant message, said single grant message including: i) information indicating a combination of one or more uplink slots and at least one mini-slot scheduled for use by the first UE for uplink transmission and ii) information indicating the gap in time existing between at least one of the one or more slots granted to said first UE and the granted mini-slot, as recited in claim 1 and similarly recited in claims 14, 20.

Terminal Disclaimer
The terminal disclaimer filed on 5/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number: 10,813,122 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akkarakaran et al. (Pub No.: 2018/0317225) discloses methods, systems, and devices for wireless communication are described. The described techniques provide for configuration and transmission of reference signals over aggregated mini-slots by modifying (e.g., extending) transmission time intervals (TTIs) or sharing reference signals across multiple mini-slots. The reference signals may be shared between multiple aggregated mini-slots and a reference signal pattern may be determined based on data payload allocation, modulation coding scheme (MCS), rank, or other factors of the aggregated mini-slots. Data payloads may be scheduled jointly or separately for each mini-slot and may be allocated across a set of aggregated mini-slots.
Yi (Pub No.: 2020/0067676) discloses a method and device for rate matching in a wireless communication system. More specifically, provided is a method for rate matching by user equipment (UE), in new radio access technology (NR), under various circumstances. As an example, UE receives a configuration for the rate matching either UE-specifically or cell-specifically, and, if the configuration is received UE-specifically, the rate matching is performed only on unicast data, and, if the configuration is received cell-specifically, the rate matching is performed on broadcast data and the unicast data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464